Exhibit 10.1

CONFIDENTIAL

 

EMPLOYMENT AGREEMENT

 

This agreement is made on the 28th day of March, 2017 between Iradimed
Corporation, a Delaware corporation, having offices at 1025 Willa Springs Dr.,
Winter Springs, Florida (“Iradimed” or “Company”), and John K. McCreery
(“Executive”).

 

WITNESSETH:

 

WHEREAS, Iradimed desires to employ Executive upon the terms and conditions
hereinafter stated, and;

 

WHEREAS, Executive wishes to be employed by Iradimed on the terms and conditions
contained in this Agreement.

 

NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and intending to be legally bound thereby, Iradimed and
Executive agree as follows:

 

1.              Employment.  Iradimed shall employ Executive, and Executive
hereby accepts employment by Iradimed, for the period and upon the terms and
conditions contained in this Agreement, beginning in April 2017, with the exact
day of April 2017 (Hire Date) to be determined during April 2017.

 

2.              Title and Duties.  Executive is being hired to serve Iradimed as
Chief Operating Officer (COO).  Executive will report to the President and shall
have such authority and responsibilities as delegated or assigned from time to
time by the President.  Executive will have primary and overall responsibility
over operational departments of Iradimed including the manufacturing,
regulatory, materials, facility, and engineering departments.  Executive shall
apply his extensive knowledge in operations management, engineering, and
computer science, while meeting production, regulatory, revenue and profit
goals.

 

3.              Term.  This Agreement shall commence as of the date hereof and
shall continue until terminated in accordance with Sections 7 and 8 below.

 

4.              Policies.  Except as provided herein, Executive shall be covered
by and agrees to comply with all Iradimed policies on the same terms as are
applicable to other full-time executives.

 

5.              Extent of Services.  Executive shall devote his entire business
and professional time and attention to the business of Iradimed.  Executive
shall assume and perform his duties faithfully and with due diligence. 
Executive shall not engage in any other

 

McCreery Employment Agreement

 

1

--------------------------------------------------------------------------------


 

occupation or business activity for the duration of this Agreement without the
prior written consent of Iradimed, which consent shall be given or withheld at
Iradimed’s sole discretion.

 

6.              Compensation.

 

(a)              Base Salary.  The Company shall pay Executive a minimum annual
salary of two hundred thousand dollars ($200,000), or in the event of any
portion of a year, a pro rata amount of such annual salary.  Executive’s salary
will be payable as earned in accordance with the Company’s customary payroll
practice.  Executive shall also be entitled to a merit increase based on his
base salary and subsequent to performance review, on his anniversary date
beginning December 30, 2018 and each year thereafter while Executive is employed
by the Company.

 

(b)              Annual Bonus.  Beginning the fiscal year ending December 31,
2017, Executive will be eligible to receive cash bonus compensation based upon
attaining specific goals as assigned by the President and overall profitability
of the Company and with consideration of any special situations which the
Executive may have demonstrated exemplary performance materially resulting in
benefit to the Company, and the like.  Annual Bonus potential shall be 30% of
the Executive’s then prevailing annual base salary.

 

(c)               Equity Compensation.  The Company shall provide Executive with
a restricted stock unit award (RSU) that will be subject to the terms and
conditions of the Iradimed Restricted Stock Unit Agreement executed by Executive
and Company.  The initial restricted stock unit grant will be awarded on the
Hire Date having a value of $550,000 with the number of shares needed to attain
such amount determined by the price of Iradimed publicly traded stock at the
market close the day preceding the day of grant.  Future equity compensation
shall be periodically awarded at the Board of Directors discretion and per
demonstrated merit.

 

(d)              Signing Bonus.  Executive shall be awarded a ‘signing’ bonus of
$30,000 during the thirty days following having executed this agreement, and
upon the finalization of the Hire Date of paragraph one, and having reported for
full time on site work.  Should Executive depart employment, for any reason
other than Termination Without Cause, during the first year, a pro-rata amount
of the Signing Bonus shall be returned to Iradimed.

 

(e)               Moving Expense Allowance.  As Executive shall relocate from
North Carolina, Iradimed shall re-reimburse Executive for cost of transporting
household and personal belongings, up to six Thousand dollars ($6,000).

 

(f)                Benefits.  Executive will be eligible to participate in
Iradimed employee benefit plans that apply to all executive employees generally,
including without limitation, deferred compensation, health and dental insurance
programs, 401(k) plan, and fifteen (15) days of annual paid personal leave
(vacation).

 

2

--------------------------------------------------------------------------------


 

7.              Termination By Iradimed.

 

(a)              Termination For Cause.  Iradimed may terminate Executive’s
employment hereunder for “Cause” upon:  (a) any material breach of this
Agreement; (b) any gross negligence or willful misconduct by Executive in the
performance of his duties as an Iradimed employee; (c) Executive’s commission of
a felony under the laws of the United States or any state thereof;
(d) Executive’s commission or participation in any act of fraud, embezzlement or
dishonesty; (e) Executive’s willful breach of an Iradimed policy; or
(f) Executive’s inability to effectively perform his duties as COO.  Executive
shall not be terminated under subparagraphs (a), (e) or (f) herein, unless he
has received written notice of such breach from the Company’s President, has had
an opportunity to respond to the notice, and has failed substantially, where
possible, to cure such breach within thirty (30) calendar days of such notice.

 

(b)              Termination, Without Cause.  In the event Iradimed terminates
Executive’s employment hereunder for any reason other than Cause, such
termination shall be deemed “Without Cause.”

 

8.              Termination By Executive.

 

(a)              Termination for Good Reason.  Executive may terminate his
employment hereunder by tendering his resignation to Iradimed. Unless otherwise
consented to in writing by Executive, a resignation by Executive shall be for
“Good Reason,” where such resignation is tendered within sixty (60) days
following: (a) a reduction in Executive’s minimum salary; (b) a significant
diminution of Executive’s authority; or (c) the relocation of Executive’s place
of employment outside of a fifty (50) mile radius from its present location. 
For purposes of this Agreement, significant diminution of authority is
recognized as notification to Executive of a change in status, position,
responsibilities, or any adverse change to compensation which is not broadly
applied to management in the Company, which, in Executive’s reasonable judgment,
represents a material adverse change from his status, position or
responsibility.  Prior to accepting Executive’s resignation for any of the
reasons set forth in this paragraph, the Company shall have an opportunity to
rectify the matter that gave rise to Executive’s resignation. If the matter is
not rectified within fifteen (15) days, Executive’s resignation shall be deemed
accepted by the Company.

 

(b)              Resignation in connection with a Control Transaction.  A
resignation of Executive shall also be for “Good Reason” where such resignation
is tendered within sixty (60) days following any of the events listed below and
such event occurs within twelve (12) months following a Control Transaction as
defined in Section 8(c):

 

3

--------------------------------------------------------------------------------


 

(i)                                     an assignment to Executive of any duties
inconsistent with, or a significant change in the nature or scope of Executive’s
authority or duties from, those held by Executive immediately prior to the
Control Transaction;

 

(ii)                                  a reduction in Executive’s annual salary
or bonus program in effect immediately prior to the Control Transaction;

 

(iii)                               the relocation of Executive’s place of
employment outside of a fifty (50) mile radius from its present location;

 

(iv)                              the failure to provide Executive with a number
of paid personal leave days at least equal to the number of paid personal leave
days to which he was entitled in the last full calendar year prior to the
Control Transaction;

 

(v)                                 the failure to provide Executive with
substantially the same fringe benefits that were provided to Executive
immediately prior to the Control Transaction, or with a package of fringe
benefits that, though one or more of such benefits may vary from those in effect
immediately prior to the Control Transaction, is, in Executive’s opinion,
substantially at least as beneficial to Executive in all material respects to
such fringe benefits taken as a whole.

 

(c)               Control Transaction.  In this Agreement, a “Control
Transaction” means a change in control of the Company defined as a transfer of
ownership of more than 50% of the outstanding shares of the Company’s stock. 
However, whereas the Company’s Chairman and CEO controls more than 50% directly
and through various Susi Dynasty Trusts, any title changes that result from
financial and/or estate planning by and between the Chairman/CEO and such trusts
will not be considered as Control Transaction(s) leading to a change of control.

 

9.              Disability.  If, during the term of this Agreement, Executive
becomes disabled such that he is not able to effectively discharge his duties
under this Agreement, with or without reasonable accommodation, for a period of
six (6) continuous months, Iradimed’s obligations under this Agreement shall
cease, except that Executive may participate in any Iradimed-provided group
disability benefits in accordance with the terms of those plans.

 

4

--------------------------------------------------------------------------------


 

10.       Consequences of Termination.

 

(a)              Termination Compensation

 

(i)                                     In the event that Iradimed terminates
Executive’s employment hereunder Without Cause or Executive resigns from
Iradimed with Good Reason, then Iradimed shall pay to Executive the full amount
of any earned but unpaid Base Salary through the date of termination, his
accrued and unused vacation leave as of the last day worked, his approved
business expenses, the full amount of any unpaid cash bonus awarded for any
fiscal years prior to the date of termination and an amount equal to six
(6) months Base Salary.  Such payment shall be made within fifteen (15) days of
the effective date of such termination.

 

(ii)                                  In the event that Iradimed terminates
Executive’s employment hereunder for Cause or Executive resigns without Good
Reason, Iradimed shall pay Executive his earned and unpaid Base Salary and his
accrued and unused vacation leave as of the last day worked, and approved
business expenses and Iradimed shall have no obligation to make any further
payments to or to provide any further benefits hereunder to Executive. Such
payment shall be made within fifteen (15) days of the effective date of
resignation or termination.

 

(b)              Change of Control Compensation:  Should a Change of Control
event as in 8(c) above occur resulting in Executive resigning for reasons as per
8(b) above, Iradimed shall pay Executive the full amount of any earned but
unpaid Base Salary through the date of termination, his accrued but unused
vacation leave as of the last day worked, his approved business expenses, the
full amount of any unpaid cash bonus awarded for any fiscal years prior to the
resignation plus an amount equal to his then current annual salary, but in no
case less than $200,000.

 

11.       Noncompetition/Nonsolicitation/Confidentiality.  Executive agrees to
execute a Covenant Not to Compete and Confidentiality Agreement simultaneously
with the execution of this Agreement.

 

12.       Ownership of Developments.  All information, data, ideas, customer
lists or other material which Executive develops or conceives during his
employment, (1) which are along the lines of business, work or investigations of
the Company, or (2) which result from or are suggested by any work performed by
Executive on behalf of the Company, shall be the exclusive property of the
Company, shall be promptly disclosed to the Company, and Executive will promptly
execute and deliver all documents and do all other things necessary and proper
to make all such information, data, ideas, customer lists or other material the
absolute property of the Company. Executive agrees to assist the Company in
every proper way to obtain for the Company’s benefit copyrights, patents, or
other appropriate legal protection for

 

5

--------------------------------------------------------------------------------


 

information, data, ideas, customer lists or other material that become the
exclusive property of the Company.

 

13.       Notices.  Any notice required or desired to be given under this
Agreement shall be deemed given if in writing and sent by certified mail to the
addresses set forth below.  Notice shall be deemed given immediately if
delivered in person or within three (3) days after mailing by certified mail to
the following addresses:

 

 

 

John K McCreery

Roger Susi, President

1025 Willa Springs Blvd.

Iradimed Corporation

Winter Springs, FL 32708

1025 Willa Springs Blvd.

 

Winter Springs, FL 32708

 

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this paragraph for the giving of notice.

 

14.       Assignment.  Executive acknowledges that his services are unique and
personal and that he therefore may not assign his rights or delegate his duties
under this Agreement.  This Agreement shall inure to the benefit of and be
binding on Iradimed, its successors and assigns, including, without limitation,
any entity which is or may become affiliated with or related to Iradimed.

 

15.       Waiver.  Failure to insist upon strict compliance with any term or
condition of this Agreement shall not be deemed a waiver of such term or
condition.  The waiver of a breach of any term or condition of this Agreement by
any party shall not be deemed to constitute the waiver of any other breach of
the same or any other term of condition.

 

16.       Entire Agreement.  This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and the parties hereto have made
no agreements, representations, or warranties relating to the subject matter of
this Agreement that are not set forth herein. No modification of this Agreement
shall be valid unless made in writing and signed by the parties hereto. 
Section headings are for convenience only, and are neither a part of this
Agreement nor a limitation of the scope of the particular sections to which they
refer.

 

17.       Governing Law.  This Agreement shall be construed in accordance with
the laws of the State of Florida.

 

18.       Severability.  The provisions of this Agreement are severable, and if
any provision(s) or any part of any provision(s) is held to be illegal, void or
invalid under applicable law, such provision(s) may be changed to the extent
reasonably necessary to make the provision(s), as so changed, legal, valid and
binding, and to reflect the original intentions of the parties as nearly as
possible in accordance with applicable law.  This

 

6

--------------------------------------------------------------------------------


 

Agreement shall be construed according to its fair meaning and not strictly for
or against either party.

 

19.       Venue and Jurisdiction.  The parties to this Agreement hereby
expressly and irrevocably elect as the sole judicial forum for the adjudication
of any matters arising under or in connection with this Agreement, and consent
and subject themselves to the jurisdiction of the courts of the State of Florida
and/or the United States District Court for the Middle District of Florida,
Orlando Division.

 

20.       Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument.  This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as signatories.

 

21.       Attorneys’ Fees and Costs.  In the event of any litigation, including
arbitration, between or among the parties arising out of or relating to this
Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party all costs incurred and reasonable attorneys’ fees,
including attorneys’ fees in all investigations, arbitrations, trials,
bankruptcies and appeals. If any dispute arising out of or relating to this
Agreement is submitted to arbitration, the arbitrator or arbitrators shall have
the power and authority to, and the parties herby direct that such arbitrator or
arbitrators shall, determine entitlement to attorneys’ fees and costs, and the
amount of such attorneys’ fees and costs, to be awarded to the prevailing party.
The parties agree and acknowledge that this provision, while it references
arbitration, shall not be read to require the parties to submit to arbitration
unless they agree to submit to arbitration in a separate, explicit, provision of
this Agreement or in a separate written agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

IRADIMED CORPORATION

 

 

 

 

 

/s/ Roger Susi

 

 

Roger Susi

 

 

President

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ John K. McCreery

 

 

John K McCreery

 

 

Executive

 

 

8

--------------------------------------------------------------------------------


 

Non-Solicitation, Non-Compete and Confidentiality Agreement

 

This Agreement is made as of the 28th day of March, 2017 (“Effective Date”) in
favor of Iradimed Corporation a Delaware corporation, having offices at 1025
Willa Springs Blvd, Winter Springs, Florida 32708 (the “Company”); by John K.
McCreery whose principal work address is 1025 Willa Springs Blvd, Winter
Springs, Florida 32708 (“Executive”).  In consideration of Executive’s
employment or continued employment with the Company and other good and valuable
consideration, the sufficiency of which Executive hereby acknowledges, Executive
agrees as follows:

 

1.              Confidentiality.  As a result of employment with Company,
Executive has access to confidential material and information belonging to the
company including, without limitation, client lists, pricing information,
procedure manuals, employee records, client records, sales and marketing
techniques, computer programs, the identity of specialized consultants and
contractors, and management strategies.  This confidential information was
acquired or developed by the Company at considerable expense.  It is therefore,
a unique and valuable asset of the Company and its remaining confidential is of
extreme importance to Company.  Executive acknowledges that importance of any
confidential information made available to or acquired by Executive in the
course of employment hereunder to any person, firm, corporation, association or
other entity for any reason or purpose.

 

2.              Non-Solicitation.  If Executive’s employment is terminated for
any reason, whether by Executive or by Company, with or without cause, Executive
agrees that he will not, for a period of one (1) year after termination of
employment, directly or indirectly, for himself or on behalf of any other person
or entity, solicit, interfere with, accept business from or otherwise endeavor
to entice away from the Company any employee of the Company or its Affiliates.

 

If Executive’s employment is terminated by Executive other than for Good Reason
or Executive is terminated by the Company for cause as defined in Executive’s
Employment Agreement, Executive agrees, for a period of one (1) year from the
last date of employment with Company not to directly or indirectly, for himself
or on behalf of any other person or entity, solicit, interfere with, accept
business from or otherwise endeavor to entice away from the Company any Client
of the Company.  For purposes of this Agreement, the term “Affiliate” shall mean
any company that directly or indirectly controls, is controlled by or is under
common control with the Company.  For purposes of this Agreement, the term
“Client” shall mean any person or entity that purchased products from or
received service of any type from Company during the one (1) year period
immediately preceding the last day of Executive’s employment with company and
any person or entity that Company has solicited to sell products to or provide
service to during the one (1) year period preceding the last day of Executive’s
employment with Company.

 

3.              Non-Competition.  If Executive’s employment is terminated by
Executive other than for Good Reason or Executive is terminated by the company
for cause as

 

9

--------------------------------------------------------------------------------


 

defined in Executive’s Employment Agreement, Executive agrees, for a period of
one (1) year from the last date of employment with Company not to engage,
directly or indirectly, in the same or substantially the same line of business
as Company, not to act as an officer, director, shareholder, employee,
consultant, agent, proprietor or independent contractor, or provide any services
to any person or entity in the same or substantially the same business as
Company, and not to engage in any activity which would have the effect of
competing with or tending to direct business away from Company.  The foregoing
restrictions shall not be construed to prohibit the ownership by Executive of
not more than five percent (5%) of any class of securities of any corporation
which is engaged in any of the foregoing businesses having a class of securities
registered pursuant to the Securities Exchange Act of 1934 (the “Exchange Act”),
provided that such ownership represents a passive investment and that neither
Executive nor any group of persons including Executive in any way, either
directly or indirectly, manages or exercises control of any such corporation,
guarantees any of its financial obligations, otherwise takes any part in its
business (other than exercising his rights as a shareholder), or seeks to do any
of the foregoing.

 

4.              Non-Disparagement.  It is understood that Executive may not
always agree with the policies, procedures and practices of Company.  Executive
agrees, however, that it is Executive’s duty to support the Company and its
actions and, therefore, agrees that during or after the term of this Agreement,
Executive will not criticize or make any disparaging remarks about Company, its
Affiliates or its or their officers, managers, attorneys or other employees.

 

5.              Breach and Remedies.  By executing this Agreement, Executive
acknowledges that this Agreement is assignable by Company and acknowledges that
a breach of this agreement will give rise to irreparable and continuing injury
to the Company, and further agrees that the Company or its successors and
assigns may obtain injunctive relief against the breach or threatened breach of
this Agreement, in addition to any other legal remedies which may be available
to it.  If any court refuses to enforce this Agreement or any provision hereof,
because it is more extensive (as to time, geographic area, definition of Client
or otherwise) than is necessary to protect the business and goodwill of the
company, Executive agrees that this Agreement, or the offending provision, shall
be modified to the extent necessary to permit the terms hereof to be enforced in
any such legal proceeding.  Executive understands that all obligations under
this Agreement shall survive termination or expiration of Executive’s employment
with Company.

 

6.  Return of Company Property.  On termination of employment, Executive shall
immediately deliver all records, customer lists, notes, data memoranda, and
equipment of any nature that are in Executive’s possession or under his control
and that are the property of the Company or relate to the employment or to the
business of the Company.

 

10

--------------------------------------------------------------------------------


 

Agreed and accepted this 28th day of March, 2017.

 

 

EXECUTIVE

 

 

 

 

 

/s/ John K McCreery

 

John K. McCreery

 

 

11

--------------------------------------------------------------------------------